Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the claims filed 09/21/2021.
Claims 1 – 12 are currently pending and have been examined.

Priority
The Examiner has noted the Applicants claiming Foreign Priority from Japanese Application 2020-198435, filed 11/30/2020. Certified copies of the priority documents have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter. The claims does/do not fall within at least one of the four categories of patent eligible subject matter because the independent claims are directed to a “program.” As per paragraph [0090] of the instant specification, the software is a “program.” Therefore, the claims are software per se and ineligible (MPEP § 2106 Patent Subject Matter Eligibility [R-07.2015], & Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77). Also see MPEP § 2106 Patent Subject Matter Eligibility and July 2015 Update: Quick Reference Sheet. 

Examiner’s note: The instant ‘software per se’ invention of claim 12 does not pass Step 1 of the Alice subject matter eligibility test, as these types of claims have been found to be non-statutory subject matter. However, a full analysis of claim 12 can be found below to address 101 issues in the case that the claims may be amended into statutory subject matter. 

Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “instructs… to transport a part from a supplier of the part to a supply destination, instructs, after… has transported the part,… to move from the supply destination to a stopover and to load another part at the stopover, and instructs… to deliver the other part to one or more delivery points located in a direction from the stopover toward the supplier.”
	
2A Prong 1: The limitations of “instructs… to transport a part from a supplier of the part to a supply destination, instructs, after… has transported the part,… to move from the supply destination to a stopover and to load another part at the stopover, and instructs… to deliver the other part to one or more delivery points located in a direction from the stopover toward the supplier,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people (including following rules or instructions), but for the recitation of generic computer components.  That is, other than reciting a “transportation management device,” “processor,” “program,” and “computer” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a business relation or while managing relationships between people. For example, but for the “transportation management device,” “processor,” “program,” and “computer,” the functions in the context of this claim encompasses a dispatcher instructing a courier to perform delivery tasks. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “transportation management device,” “processor,” “program,” and “computer” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “vehicle,” “supplier,” “part,” “supply destination,” “stopover,” and “delivery points” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “transportation management device,” “processor,” “program,” and “computer” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “vehicle,” “supplier,” “part,” “supply destination,” “stopover,” and “delivery points” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and thus do not amount to significantly more (see MPEP § 2106.05(h)). There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 2 – 10 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional limitations of a “transportation management device” and “processor” in the dependent claims are generically-recited computer-related elements that amounts to a mere instruction to “apply it” (the abstract idea) in a computer-based environment.  The additional element of “transporter,” “vehicles,” “stopover,” and “part” in the dependent claims merely limits the field of use of the judicial exception to the shipping industry, and thus does not amount to significantly more. The limitations of the claims, when considered both individually and as an ordered combination, do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al. (US 20170160735 A1) in view of Gorlin (US 20160104112 A1).

As per Claim 1, Mikan discloses a transportation management device, comprising a processor ([0058]), wherein the processor: 

• instructs a vehicle to transport a part from a supplier of the part to a supply destination ([0023], a drone vehicle is instructed to pick up an object at “departure location 180” and transport the object to “destination 185.” As per [0050], a drone transports a camera (i.e., part) to a supply destination of “first user 101.” As per [0004] & [0016], the system 100 instructs each drone to perform transport tasks.),

 • instructs, after the vehicle has transported the part, the vehicle to move from the supply destination to a stopover and to load another part at the stopover ([0050], after “drone 105 has just finished delivering a camera to the first user 101 {i.e., at supply destination}, the drone 105 may receive information from the system 100 indicating that the drone 105 should travel to a first hospital {i.e., stopover} to pick up a certain medical drug for delivery.”), and

• instructs the vehicle to deliver the other part to one or more delivery points located in a direction from the stopover toward the supplier ([0050], the drone is instructed to deliver the other part (i.e., “a certain medical drug) to a delivery point at “a second hospital” instead of having the drone directly return to “departure location 180” (i.e., the supplier). As per [0022] – [0023], drones depart “departure location 180” (i.e., supplier) to perform delivery tasks then return to the “departure location 180.”

To the extent to which Mikan does not appear to explicitly disclose wherein the delivery point is located in a direction from the stopover toward the supplier, Gorlin, in [0123], teaches that a courier is assigned a delivery task when “a participating driver is heading in a particular direction, and the drop-off location is on (or near) the participating driver's current route, then there would be no return drive back to the participating driver's home (or other originating location).” In other words, the delivery point is in the same direction towards an existing route towards an “originating location” (e.g., the “supplier” origin as in Mikan.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gorlin in the invention of Mikan with the motivation to provide “a more flexible system which can tailor deliveries on a case by case or direct point to point basis,” as evidenced by Gorlin ([0005]).

As per claim 10, Mikan / Gorlin discloses the limitations of claim 1. Mikan further discloses a transportation management system, comprising: 

• the transportation management device according to claim 1 (See the above rejection of claim 1 and [0058]); and one or more vehicles that receive an instruction from the transportation management device (As per [0004] & [0016], the system 100 instructs each drone 105 to perform transport tasks. Also [0022], [0033], “the server 160 may also serve as a drone manager for any number of drones 105.”).

As per claim 11, see the above relevant rejection of claim 1. In addition, Mikan discloses a transportation management method that is performed through execution of processes by a processor in at least Claim 14, [0004] – [0006], [0031], [0040], [0047] – [0048], & [0058] – [0059]).

As per claim 12, see the above relevant rejection of claim 1. In addition, Mikan discloses a transportation management program that causes a computer to execute processes in at least ([0031], [0039] – [0042] & [0061]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al. (US 20170160735 A1) in view of Gorlin (US 20160104112 A1), in view of Peterson et al. (US 20180300676 A1).

As per claim 2, Mikan / Gorlin discloses the limitations of claim 1. Regarding the following limitation, Mikan, in [0050], discloses wherein a drone vehicle performs multiple delivery tasks in succession. To the extent to which Mikan does not appear to explicitly discloses wherein the drone vehicle uses a same compartment (i.e., transporter) for each delivery task, Peterson teaches this element:

	• wherein the processor causes a common transporter to be used for transporting the part and delivering the other part (Fig. 3 & [0005] & [0026] – [0027], a single “compartment” of the delivery vehicle which, as per [0063], is used for successive delivery tasks.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Peterson in the invention of Mikan / Gorlin with the motivation to “enable remote management” of a delivery fleet, as evidenced by Peterson ([0023]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al. (US 20170160735 A1) in view of Gorlin (US 20160104112 A1), in view of Riel-Dalpe et al. (US 20150262121 A1).

As per claim 3, Mikan / Gorlin discloses the limitations of claim 1. Regarding the following limitation, 

	• wherein the processor selects, from a plurality of vehicles heading for the supply destination, a vehicle that most fits a delivery plan from the stopover,

Mikan, in [0023], discloses that the server 160 manages delivery operations for “any number of drones 105,” and that the drone manager may use “information 206 identifying currently active or inactive drones nearby” or “any other information” in the selection of a particular drone to perform a delivery. Mikan, in [0038], further discloses that “any number of drones 105 may be utilized to make a delivery” i.e., multiple drones can be heading for the same delivery point such as the “second hospital” supply destination as per [0050]. 

To the extent to which Mikan does not appear to disclose selecting a particular drone from the plurality of drones to perform a delivery plan from the stopover (i.e., transporting the item from the stopover to the second hospital as per [0050]), Riel-Dalpe teaches this functionality. For example, Riel-Dalpe, in [0086], teaches selecting a courier from multiple couriers to perform an additional delivery task based on which the courier will arrive at the pickup location the earliest based on a predicted time of completion of a current assignment. In other words, Mikan discloses that multiple drones are used for a delivery task and are therefore heading for the same supply destination, while Riel-Dalpe teaches selecting a particular courier who will complete a first delivery and thus arrive at a next pickup location earliest to perform the subsequent delivery. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Riel-Dalpe in the invention of Mikan / Gorlin with the motivation to “efficiently assign delivery vehicles,” as evidenced by Riel-Dalpe ([0072]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al. (US 20170160735 A1) in view of Gorlin (US 20160104112 A1), in view of Riel-Dalpe et al. (US 20150262121 A1), in view of Zhu (US 20200250614 A1).

As per claim 4, Mikan / Gorlin / Riel-Dalpe discloses the limitations of claim 3. To the extent to which Mikan does not appear to explicitly disclose the following limitation, Zhu teaches:

	• wherein the processor selects, as the vehicle that most fits the delivery plan from the stopover, a vehicle that has agreed on delivery from the stopover ([0071], selecting a courier which has provided information indicating that the courier is available (and therefore has indicated agreement to perform deliveries) to deliver items to be picked up at a particular pick-up location and dropped off at a particular drop-off location.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the invention of Mikan / Gorlin / Riel-Dalpe with the motivation to manage delivery operations “an efficient and secure manner that is not able to be obtained by conventional systems because conventional systems are more simplified in nature and are not associated with managing, controlling, and coordinating the delivery of such a large number of items via such a large number of couriers,” as evidenced by Zhu ([0030]).

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al. (US 20170160735 A1), in view of Gorlin (US 20160104112 A1), in view of Riel-Dalpe et al. (US 20150262121 A1), in view of Millhouse et al. (US 20190138984 A1).

As per claim 5, Mikan / Gorlin / Riel-Dalpe discloses the limitations of claim 3. Regarding the following limitation, Mikan, in [0050], discloses a vehicle being instructed to deliver another item (i.e., part) following a first item delivery. To the extent to which Mikan does not appear to explicitly disclose the following limitation, Millhouse teaches:

	• wherein the processor generates the delivery plan based on information on the other part (Fig. 2 & [0021] – [0024], & [0027], generating a delivery plan based on information comprising “based on the in-stock inventory and the projected sales rate” (i.e., demand information for an inventory item). Also see Claims 1 – 2, [0012] – [0013], [0015] – [0016], & [0025] – [0033], noting generating a delivery plan for an item based on inventory depletion of that item based on predicted item demand.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Millhouse in the invention of Mikan / Gorlin / Riel-Dalpe / Zhu with the motivation to resolve “issues related to the delay using a technical solution of determining an expiration deadline until the facility runs out of the one or more inventory items and programmatically creating at least one of an order for, or a schedule for, a delivery with a servicing distribution center based on the determined expiration deadline,” as evidenced by Millhouse ([0030]).

As per claim 6, Mikan / Gorlin / Riel-Dalpe / Millhouse discloses the limitations of claim 5. Regarding the following limitation, Mikan, in [0050], discloses a vehicle being instructed to deliver another item (i.e., part) following a first item delivery. To the extent to which Mikan does not appear to explicitly disclose the following limitation, Millhouse teaches:

	• wherein the processor generates the delivery plan based on demand information of the other part as the information on the other part.  (Fig. 2 & [0021] – [0024], & [0027], generating a delivery plan based on information comprising “based on the in-stock inventory and the projected sales rate” (i.e., demand information for an inventory item). Also see Claims 1 – 2, [0012] – [0013], [0015] – [0016], & [0025] – [0033], noting generating a delivery plan for an item based on inventory depletion of that item based on predicted item demand.). Rationale to combine Millhouse persists.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mikan / Gorlin / Riel-Dalpe / Millhouse, in view of Wei et al. (US 20090326991 A1).

As per claim 7, Mikan / Gorlin / Riel-Dalpe / Millhouse discloses the limitations of claim 6. Regarding the following limitation, 

	• wherein the processor generates the delivery plan based on the demand information obtained based on acquired malfunction information of another vehicle,

Mikan does not disclose, however Millhouse teaches, in [0022], [0025], & [0028], that a carrier delay, e.g., when “a shipment of one or more inventory items to the facility is delayed,” affects the predicted item demand information. A delivery plan for an item is based on demand information for the item as stated above and in at least Fig. 2 & [0021] – [0024], & [0027]. Rationale to combine Millhouse persists.

To the extent to which neither Mikan nor Millhouse teach that a carrier’s shipment delay is based on malfunction information of another vehicle, Wei, in [0059], teaches receiving “delay alert” information indicative of “an accident or vehicle breakdown” for a delivery vehicle. In other words, Wei teaches wherein the system receives information indicating that a carrier delay is caused by a delivery vehicle malfunctioning.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Wei in the invention of Mikan / Gorlin / Riel-Dalpe / Millhouse with the motivation to provide a delivery system which “improves efficiency of using the asset and create{s} better customer service,” as evidenced by Wei ([0069]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mikan / Gorlin / Riel-Dalpe / Millhouse, in view of Lei et al. (US 20220076281 A1).

As per claim 8, Mikan / Gorlin / Riel-Dalpe / Millhouse discloses the limitations of claim 6. Regarding the following limitation, 

	• wherein the processor generates the delivery plan based on the demand information obtained based on weather information,

Mikan does not disclose, however Millhouse teaches, in Fig. 2 & [0021] – [0024], & [0027], that a delivery plan for an item is based on demand information for the item. Rationale to combine Millhouse persists.

To the extent to which neither Mikan nor Millhouse teach that an item’s demand information is based on weather information, Lei, in [0116], teaches that predicting demand for one or more products based on tracked changes in forecasted weather.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Lei in the invention of Mikan / Gorlin / Riel-Dalpe / Millhouse with the motivation to provide “accurate short life cycle products demand forecasting” in order to “better allocate and manage short life cycle items in an assortment” of inventory items, as evidenced by Lei ([0023]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al. US 20170160735 A1) in view of Gorlin (US 20160104112 A1), in view of Johnson (US 20100036674 A1).

As per claim 9, Mikan / Gorlin discloses the limitations of claim 1. To the extent to which Mikan does not disclose the following limitation, Johnson teaches: 

	• wherein when there is no other part to deliver, the processor makes an instruction that movement to the stopover is unnecessary to the vehicle ([0042], when there is not an item for pick-up at a particular location, the courier is notified that a pick-up at the location is not necessary.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Johnson in the invention of Mikan / Gorlin with the motivation to “save couriers time and make them more efficient,” as evidenced by Johnson ([0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628